AFFIRMED and Opinion Filed March 27, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00081-CR

                                MOLLY ORTIZ, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F16-30318-I

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Myers, and Justice Pedersen, III
                                 Opinion by Chief Justice Burns
       Appellant Molly Ortiz waived a jury trial and pleaded guilty to possession of

methamphetamine in an amount less than one gram. Pursuant to a plea agreement, the trial court

deferred adjudicating guilt, placed appellant on three years’ community supervision, and assessed

a $1,500 fine. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the brief to appellant. We advised appellant of her right to file a pro se

response, but she did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex.
Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief filed by

counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47
180081F.U05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 MOLLY ORTIZ, Appellant                           On Appeal from the Criminal District Court
                                                  No. 2, Dallas County, Texas
 No. 05-18-00081-CR       V.                      Trial Court Cause No. F16-30318-I.
                                                  Opinion delivered by Chief Justice Burns.
 THE STATE OF TEXAS, Appellee                     Justices Myers and Pedersen, III
                                                  participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered March 27, 2019.




                                            –3–